Citation Nr: 1228006	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an award of a total (100 percent) disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1969.  He had service in the Republic of Vietnam.  His awards and decorations included the Purple Heart Medal.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, issued by the Detroit, Michigan, RO.  The St. Petersburg, Florida, RO now has jurisdiction of the claims file.  The claim was Remanded in April 2010.

The Veteran requested a hearing before the Board.  In September 2009, the Veteran appeared at a videoconference hearing at the Detroit, Michigan, RO before the undersigned Veterans Law Judge. 

During the September 2009 Videoconference hearing, the Veteran testified that his employment had been terminated the month prior to the hearing.  The RO denied a claim for TDIU as part of the October 2011 supplemental statement of the case (SSOC) addressing the increased rating claim Remanded by the Board.  After the SSOC was issued, the Veteran disagreed with the denial of TDIU, through an October 2011 communication by his attorney, stating that he wished to continue with his appeal on all issues in the SSOC.  Because the October 2011 SSOC included the first adjudication of the claim for TDIU, the Veteran's October 2011 communication following the SSOC is a disagreement with the denial of TDIU.  The Veteran is entitled to a statement of the case (SOC) addressing his disagreement with the denial of the claim for TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999).  The claim for TDIU is addressed in the REMAND portion of the decision below.

In May 2012 and in June 2012, the Veteran, through his attorney, submitted additional evidence.  In June 2012, the Veteran signed a waiver of his right to have the additional evidence reviewed by the RO.  Appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's attorney, in a May 2012 communication, contends that the Veteran's symptoms of nightmares, isolation, irritability with angry outbursts, problems with supervisors at work, and exaggerated startle reflex, among others, are among symptoms identified in the criteria for a 70 percent evaluation and warrant a 70 percent evaluation for the Veteran.  The Veteran's attorney argues that, since these symptoms were reported when the Veteran sought initial VA treatment in 2006, the Veteran is entitled to a 70 percent initial evaluation from the date of his claim.  

The Veteran's representative contends that the Global Assessment of Functioning (GAF) score of 57, assigned at the time of an August 2006 VA examination, was a less accurate assessment of the Veteran's impairment than the GAF score of 45 assigned by a different provider later that same month.  The Veteran's attorney contends that each time a higher GAF score than is consistent with a 70 percent evaluation was assigned, the GAF score was inaccurate.

The Board also notes the contention from the Veteran's representative, in a May 2008 letter, that the notation that the Veteran should call 911 or a crisis intervention line when in crisis shows that the Veteran meets the criteria for a 70 percent evaluation.  Since this notation appears in several of the Veteran's records, it is not clear whether this notation is specific to the Veteran or is a standard, required, notice.  Additional information is required to respond to the Veteran's contention.  

Additional development of the clinical evidence is required to the varying GAF's of record, especially in the period prior to April 2008, to include in prior VA examination reports and in private and VA treatment records, to the extent possible.

The Veteran is entitled to a statement of the case addressing his claim for TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran should be advised that he has not perfected appeal of that claim, and he should be advised of the time period in which he may perfect an appeal if he wishes to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of VA's duties to him with regard to the claim for TDIU.  The letter should also notify the Veteran that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. 

2.  Afford the Veteran an opportunity to submit evidence regarding the claim for TDIU, including evidence as to when he last was employed.  The Veteran should be given the opportunity to submit or authorize VA to obtain a copy of his SSA earnings record for the relevant period, or alternative evidence of income and earnings, or other records which establish the Veteran's contention that he was unable to obtain and retain gainful employment during the relevant period. 

3.  Ask the Veteran whether he has applied for any disability benefits, such as disability benefits through the Social Security Administration.  The Veteran should be asked to identify such benefits claims, and, with the Veteran's authorization, such records should be obtained.

4.  Obtain copies of any outstanding VA treatment records, specifically to include any mental health records or marital counseling records, from 2011 forward, but duplicates of evidence already associated need not be added to the claims file or virtual file.

5.  The Veteran should be afforded the opportunity to submit or identify any private treatment record, or alternative types of records, such as employment medical records or responses to job applications, which might substantiate a claim.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

6.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of PTSD.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should record and measure all manifestations of the Veteran's service-connected PTSD.  The examiner should assign a GAF score, describe the import of that score as it pertains to social and occupational adaptability and express an opinion as to the severity of such disability, e.g., mild, moderate, or severe.  

The examiner should also comment on the other GAF scores of record, to include in prior VA examination reports and letters from VA providers, and should reconcile the prior GAF scores, that is, explain which GAF scores are most consistent with the Veteran's symptoms and level of functioning, where the assigned GAF scores from August 2006 to April 2008 range from 45 to 70, to the extent possible.  

The examiner should also address these questions:  
	(i).  Was the Veteran's impairment of employment and functioning prior to June 2008 due to PTSD best described as mild, moderate, severe, or total?  If the symptoms of PTSD remained at the same level for the entire period from August 2006 to April 2008, please so state, and describe the severity level.  If there were fluctuations in the severity of PTSD, please identify the periods of increased impairment and the level of severity of PTSD during those periods.  
	(ii).  Was the Veteran's impairment of employment and functioning from April 2008 to June 2009 due to PTSD best described as mild, moderate, severe, or total?  If the symptoms of PTSD remained at the same level for the entire period from April 2008 to June 2009, please so state, and describe the severity level during that period.  
	(iii).  Is the Veteran's impairment of employment and functioning from June 2009 due to PTSD best described as mild, moderate, severe, or total?  If the symptoms of PTSD remained at the same level for the entire period since 2009, please so state, and describe the severity level.  If there were fluctuations in the severity of PTSD, please identify the periods of increased impairment and the level of severity of PTSD during those periods.  
	(iv).  Please provide an opinion as to the significance of the notations in the treatment notes that the Veteran should call 911 or a crisis intervention line when in crisis.

If any requested opinion cannot be offered without resorting to mere speculation, the examiner should so state, and should indicate why a non-speculative opinion cannot be offered.

7.  After completion of necessary notice, development, and procedural processing, and evaluation of any service-connected disabilities, issue a statement of the case (SOC) adjudicating the claim for TDIU.  Advise the Veteran that he does not have a perfected appeal as to this issue and advise the Veteran of the time limitation for perfecting an appeal.  

8.  If any claim on appeal which has been perfected remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

